En Juez PresideNte Señor Del Toro,
emitió la opinión del tribunal.
Versa este caso sobre liog’ar seguro. Se originó en la Corte Municipal de San Juan, donde fué fallado a favor de la demandante. Fué en apelación a la corte de distrito, que lo decidió por sentencia favorable también a la demandante. Se encuentra abora ante esta Corte Suprema bajo un seña-lamiento de errores que imputa la comisión de seis al tribunal sentenciador. Este en su relación del caso y opinión narra los liecbos como sigue:
' "José Machado y su esposa la ahora demandante, María Buiz adquirieron por escritura No. 40 de 9 de octubre de 1920 cierto solar que se describe en la demanda y en el mismo edificaron una casa que vivieron con sus hijos. El 22 de octubre de -1926 y por escri-tura No. 183, ante el notario Enrique Campillo Abrams, los indi-cados esposos Machado-jBuiz constituyeron hipoteca voluntaria a favor del demandado Justino Barreto Aldahondo, en garantía de un préstame por la cantidad de $400.00, con intereses a razón de uno por ciento mensual y un crédito adicional de $100.00 para costas, gastos y honorarios de abogado, de cuyos $400.00, $250.00 fueron utilizados para cancelar una hipoteca a que se hallaba afecta la finca y en cumio a los $150.00 restantes convinieron verbalmente u ofre-cieron al acreedor emplearlos en mejoras de la finca. Los esposos Machado-Buiz continuaron viviendo su casa y habiendo fallecido el esposo, José Machado, continuaron en la misma su viuda, María Buiz, 1a. demandante, y sus menores hijos. En estas condiciones Justino Barreto, o sea, el acreedor, procedió a ejecutar su hipoteca y cele-brada la subasta le fué adjudicada la finca, habiendo tomado pose-sión de la misma y vendídola más tarde a su actual poseedora, Ana Luisa Bodríguez. Después de haber desocupado la casa y entre-gado la misma a Barreto, María Buiz radicó la presente demanda en la Corte Municipal de San Juan contra el acreedor Justino Ba-rreto, y la actual dueña de la finca, Ana Luisa Bodríguez, recla-mando la cantidad de $500.00 por el concepto del homestead que ale-*371gaba tener sobre la indicada finca. Celebrado el juicio, la Corte Municipal de San Juan, Sección Primera, dictó sentencia con fecha 10 de mayo de 1932 declarando con lugar la demanda en cuanto al demandado Justino Barreto Áidahondo, sin lugar en cuanto a la codemandada Ana Luisa Rodríguez, y condenando al primero a pagar a la demandante la cantidad de $500.00, sin costas, contra cuya sen-tencia apeló solamente Justino Barreto para ante esta Corte de Dis-trito.”
Seguidamente resume las cuestiones a resolver, así:
“1. — Si el beeho de haberse pagado con parte del préstamo una hipoteca anterior al mismo, impide que el deudor pueda alegar con éxito el derecho de homestead, por lo menos en cuanto a dicha can-tidad de $250.00 que fué invertida -en la cancelación de la referida hipoteca, y,
”2. — Si el hecho de haberse convenido que el restante del prés-tamo habría de utilizarse en mejoras impide también que el deudor pueda alegar su derecho de homestead cuando en realidad de ver-dad dicho dinero no fué realmente empleado por el deudor en me-jorar la finca.”
Ambas cuestiones las decide en la negativa, y procede a dictar la sentencia que es motivo de esta apelación.
Aunque los errores abarcan un radio mayor que el que surge de los anteriores hechos, a ellos nos limitaremos en nuestro estudio porque son los esenciales. Así lo hizo el pro-pio abogado de la parte apelante circunscribiendo su informe oral el día de la vista del recurso a los errores tres y cuatro que a ellos se refieren. Los restantes errores son manifies-tamente improcedentes.
Antes de comenzar su estudio parece justo decir que la parte apelada en su alegato sostiene que la corte sentencia-dora fué demasiado lejos al estimar probado que el dinero prestado por el demandado se utilizó en parte ($250) en can-celar la hipoteca a que se hallaba afecta la finca de la de-mandante, y al estimar también probado que se convino ver-balmente que el resto del préstamo ($150) se emplearía en mejorar la finca, y que quizá tenga razón. Al menos el do-cumento público en que el préstamo se hizo constar no con-tiene referencia alguna a dichos convenios.
*372Prescindiendo, sin embargo, de ello y partiendo de la base establecida por la corte sentenciadora, veamos si las cuestio-nes indicadas fueron o no debidamente resueltas en la ne-gativa.
El tercer señalamiento se formula así:
“La corte cometió error al estimar que el lieelio de haberse pa-gado con parte del préstamo una hipoteca anterior al mismo, no im-pide que el deudor pueda alegar con éxito el derecho de homesiead, en cuanto a la suma que fué invertida en la cancelación de la re-ferida hipoteca. ’ ’
El estatuto nuestro sobre la materia dispone que el de-recho de bogar seguro sólo podrá dejar de reclamarse cuando la ejecución de la propiedad sobre que está constituido pro-cede a virtud d© la falta de pago de las contribuciones im-puestas a la misma, del precio de su compra, o de la res-ponsabilidad incurrida para mejoras que en ella se hicieren. En tal virtud sólo hubiera podido tener éxito la defensa del demandado si se hubiera demostrado que la hipoteca cance-lada con parte del dinero que prestó a la demandante se ha-bía constituido para hacer frente a todas o a alguna o algu-nas de las indicadas obligaciones, y tal demostración no se hizo.
No se cometió, pues, el error que el demandado-apelante atribuye a la corte bajo el número tercero. Examine-mos el cuarto. Se formula así:
“La corte cometió error al interpretar que el acreedor no tiene derecho a reclamar el dinero tomado a préstamo que había de utili-zarse en mejoras, cuando éstas no fueron hechas, declarando que no es suficiente el convenio o promesa de hacer tales mejoras.”
Tampoco fué cometido, a nuestro juicio. Todo lo que se alegó en la contestación y se probó a lo sumo en el juicio fué:
“1. Que de acuerdo con la escritura No. 183 el referido préstamo de $400.00 fué efectuado para la cancelación de Una hipoteca por $255.00 y sus intereses que adeudaba la referida propiedad, y el so-*373brante de diebo préstamo era con el objeto de terminar la obra de construcción y mejoras dg dicha propiedad.”
Y estamos enteramente conformes con la corte sentencia-dora en qne la ley vigente en Puerto Rico exige algo más. Requiere que la responsabilidad en que se incurra lo sea “por mejoras que se hicieren en la misma,” esto es, en la propiedad constituida en hogar seguro. “Liability incurred for the improvements placed thereon,” dice el texto inglés de la ley. Artículo 1 de la Ley para definir el “Homestead” (Hogar Seguro) y para exentarlo de una venta forzosa, apro-bada el 12 de marzo de 1903. Código de Enjuiciamiento Civil, ed. 1933, pgs. 306 y 307.
En su informe oral el abogado de la parte apelante llamó la atención hacia lo dispuesto en el artículo 4 de la ley y sostiene que si el artículo 1 se interpreta en armonía con el 4, debe concluirse que no es necesario que las mejoras se hagan realmente, bastando con que el dinero se tome para hacerlas.
No estamos conformes. El disponiéndose del artículo 4 invocado es como sigue:
“Disponiéndose, qne esta sección no será de aplicación a nin-guna venta qne se haga para obligar al pago de contribuciones que adeude dicha propiedad o a la deuda o gravamen incurrido para (por) la compra de la misma, o para las mejoras que en ella se hicie-ren, o cuando se hiciere dicha venta en virtud de traspaso en que se • haga renuncia de la exención que dispone la sección 3 de esta Ley.”
Las itálicas son nuestras y fijando la atención en ellas se ve que están en completa armonía con el artículo 1. Mejo-ras que en ella se hicieren, exige siempre el legislador. “For the improvements thereon,” dice el texto inglés, conservando si no expresa implícitamente la palabra “placed” del ar-tículo 1.
La interpretación que damos a la ley puertorriqueña está en armonía con la dada en el continente a leyes similares. Véase 29 C. J. 868 a 870.

Debe confirmarse la sentencia recurrida.